MARING, Justice,
concurring in the result.
[¶ 26] I, respectfully, concur in the result but continue to disagree with the interpretation by the majority of the Court of the meaning of “actual wage loss” in N.D.C.C. § 65-05-08.
[¶ 27] I am of the opinion “actual wage loss” can be established by showing an inability to obtain employment, which in turn can be proven not only by evidence of failure to secure a job, but also by medical evidence the employee is totally disabled from performing any work as a result of the physical impairment caused by the work injury. See Gronfur v. N.D. Workers Compensation Fund, 2003 ND 42, ¶¶ 17-21, 658 N.W.2d 337 (Maring, J., dissenting); Bachmeier v. N.D. Workers Compensation Bureau, 2003 ND 63, ¶¶ 19-24, 660 N.W.2d 217 (Maring, J., dissenting); Beckler v. Workforce Safety and Insurance, 2005 ND 33, ¶¶ 21-25, 692 N.W.2d 483 (Maring, J., dissenting). However, under the facts of this case, Johnson did not establish that he had made an effort to get employment after the fall of 2003 nor did he establish he had worked and was unable to continue to work due to a significant change in his compensable medical condition. He, therefore, did not meet the requirements of N.D.C.C. § 65-05-08.
[¶ 28] MARY MUEHLEN MARING